Request for reconsideration/other – continued from PTO 303
Continuation of 12 – The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

In response for reconsideration filed December 17, 2021, claims 20 and 22-24 are amended. 

Applicant's request for entry into AFCP 2.0 is acknowledged, however the amendment’s to the claims did not put the claims in condition for allowance.

Applicant amendments to claims 20 and 22-24 changes the scope of the claims, by adding the following limitation, in lines 2-6, "a transmitter that transmits a random access preamble in at least one resource, of resources that are respectively associated with a plurality of services the terminal wishes to use; and a receiver that receives system information to use at least one of the plurality of services the terminal wishes to use, the system information corresponding to the at least one resource in which the random access preamble is transmitted”. The examiner completed the consideration and searching for the amended claims. The examiner contacted the applicant’s representative regarding amended claims and references; Takeda (US Pub No.: 2017/0164410 –  para. 0034) and Parkvail (US Pub. No.:2012/0176995 – para. 0040). The examiner suggested to the applicant that the proposed amended claims are not in a condition for allowance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.





Claims 20 and 22-24 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the 

The term "wishes to use" in claims 20 and 22-24 is a relative term which renders the claim indefinite.  The term “wishes to use " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 20 and 22-24 recites, “…a transmitter that transmits a random access preamble in at least one resource, of resources that are respectively associated with a plurality of services the terminal wishes to use …” in lines 3-5. The term “wishes to use” is indefinite because one of ordinary skill in the art would not know what is meant by “resources that are respectively associated with a plurality of services the terminal wishes to use”.
Claim 21 is also rejected since they are dependent on the rejected base independent claim 20 as set forth above.
Examiner Note: Paragraph 66 of the specification recites, “The user terminal tries receiving a response signal (for example, PDCCH, EPDCCH, MPDCCH) masked by RA-RNTI during a given interval (timing window). RA-RNTI is able to be determined based on a subframe number t.sub.id (for example, 0 to 9) to transmit the random access preamble and a frequency resource number f.sub.id (for example, 0 to 5).”. It is recommended to add the terms/limitation into the claims.

/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469